Citation Nr: 9931938	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-05 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1961 to 
August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).






FINDINGS OF FACT

1.  In April 1989, the RO issued a rating decision which 
denied the appellant's claim of entitlement to service 
connection for calluses of the feet and hammer toes.  The 
appellant was provided notice of the decision and his 
appellate rights.  A notice of disagreement to the denial was 
not filed.  

2.  Evidence added to the record since the April 1989 rating 
decision includes outpatient treatment records from the VA 
Medical Center (VAMC) in Tucson, Arizona, from September to 
November 1994 and from October 1995 to November 1996, 
duplicative copies of private medical records from S.L.S., 
M.D., from September 1966 to March 1976, a private medical 
statement from R.J.W., M.D., dated in July 1995, a VA 
examination, dated in December 1996, a correspondence from 
the McNary Clinic, dated in February 1998, and hearing 
testimony.   

3.  This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant's current bilateral foot condition was incurred in 
his period of active service) and, when considered alone or 
together with all of the evidence, both old and new, it has a 
significant effect upon the facts previously considered.  

4.  The claim of entitlement to service connection for a 
bilateral foot condition is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.   


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed April 1989 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for calluses of the feet and hammer 
toes, is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.156 (1999).  

2.  The claim of entitlement to service connection for a 
bilateral foot condition is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an April 1989 rating action, the RO denied the appellant's 
claim of entitlement to service connection for calluses of 
the feet and hammer toes on the basis that his current 
bilateral foot disorder was not incurred in or aggravated by 
military service.  At that time, the RO stated that although 
the appellant had been treated on one occasion while he was 
in the military for calluses of the feet, no further 
treatment was shown during service, and his feet were 
clinically evaluated as normal on his separation examination.  
According to the RO, the evidence did not establish that the 
appellant had hammer toes in service or a chronic callous 
condition of the feet while in service.  

The evidence of record prior to the RO's April 1989 rating 
action consisted of the appellant's service medical records 
and private medical records from S.L.S., M.D., including 
records from the Good Samaritan Hospital, from September 1966 
to March 1976.  The appellant's service medical records show 
that in May 1963, the appellant was treated for calluses of 
his feet.  At that time, he was treated with 40 percent 
salicylic plaster.  The remaining records are negative for 
any complaints or findings of any foot problems.  The 
appellant's separation examination, dated in June 1964, shows 
that at that time, in response to the question as to whether 
the appellant had ever had or if he currently had any foot 
trouble, the appellant responded "yes."  The examining 
physician stated that the appellant had calluses of the feet 
which were not symptomatic.  The physical examination 
reflects that at that time, the appellant's feet were 
clinically evaluated as normal.  

Private medical records from S.L.S., M.D., including records 
from the Good Samaritan Hospital, from September 1966 to 
March 1976, show that in September 1966, Dr. S. treated the 
appellant after he had complained of painful feet.  At that 
time, the appellant stated that for the last three years, he 
had had pain in his feet.  The appellant indicated that he 
had first noticed the pain while he was in the military.  He 
noted that during service, he developed calluses and corns 
over the back of his toes and he subsequently sought medical 
treatment.  According to the appellant, an Army physician 
trimmed his calluses, but nothing "definitive" was done.  
The appellant reported that in his current job as a clerk in 
a store, he was on his feet for long periods of time which 
caused him to feel an increased amount of pain in his feet.  

The physical examination showed that the appellant had 
deformities of both feet.  On the right foot, the appellant 
had an overlapping of the right 5th toe with hammer toes at 
the 2nd, 3rd, and 4th toes.  Dr. S. noted that only the 4th toe 
was painful, and he further noted that there was a callus 
over the proximal interphalangeal joint.  On the left foot, 
the appellant had an overlapping of the 5th toe with a large 
callus over the dorsum of the head of the 5th metatarsal.  
According to Dr. S., the appellant also had a tendency toward 
hammer toe of the 4th toe.  The diagnosis was of overlapping 
5th toes, bilaterally, and hammer toe, 4th toes, bilaterally.  
The private medical records also show that the appellant 
subsequently underwent surgery for correction of the 4th and 
5th toes on both feet.  According to the records, the surgery 
involved the resection of the proximal phalanx of the small 
toes, bilaterally, with partial condylectomy of the head of 
the 5th metatarsal of the left foot and correction of the 
hammer toe of the right foot.   

The records from Dr. S. show that in December 1968, Dr. S. 
once again treated the appellant for painful feet.  At that 
time, the appellant stated that his bilateral foot pain 
originated during service.  The appellant indicated that 
although his bilateral foot pain had initially improved after 
his September 1966 surgery, at present, his pain had returned 
and was becoming more severe.  The physical examination 
showed that the appellant had a shortening of the small toes, 
with the toes riding upward, and there were calluses over the 
top of the toes.  The appellant had on his right foot, hammer 
toes of the 2nd and 3rd toes, and it appeared that he also had 
slight hammer toes on the left foot, but apparently those 
were not causing him any current trouble.  There was also a 
small exostosis of the head of the 5th metatarsal of the left 
foot.  The diagnoses included the following: (1) overriding 
small toes, bilaterally, (2) hammer toe, 2nd and 3rd toe, 
right foot, and (3) free exostosis 5th metatarsal, left foot.  
The records reflect that the appellant was subsequently 
hospitalized for corrective surgery of the hammer toes and 
overlapping small toes, bilaterally.  According to the 
records, the appellant underwent the following procedures: 
(1) amputation of small toes, bilaterally, (2) correction of 
hammer toe on the right, and (3) removal of exostosis of left 
5th metatarsal.  

Evidence submitted subsequent to the RO's April 1989 rating 
action includes outpatient treatment records from the Tucson 
VAMC, from September to November 1994 and from October 1995 
to November 1996, duplicative copies of the private medical 
records from Dr. S., from September 1966 to March 1976, a 
private medical statement from R.J.W., M.D., dated in July 
1995, a VA examination, dated in December 1996, a 
correspondence from the McNary Clinic, dated in February 
1998, and hearing testimony.  

Outpatient treatment records from the Tucson VAMC, from 
September to November 1994 and from October 1995 to November 
1996, show treatment for unrelated disorders.  

In November 1994, the appellant submitted previously received 
copies of the private medical records from Dr. S., from 
September 1966 to March 1976.  The records show that the 
appellant underwent surgery for his bilateral foot condition 
in September 1966, and again in December 1968.

A private medical statement from R.J.W., M.D., dated in July 
1995, shows that at that time, Dr. W. indicated that he had 
recently examined the appellant.  Dr. W. stated that 
according to the appellant, he had bilateral foot problems 
which were related to difficulties that he had experienced 
while he was in the military over 20 years ago.  The 
appellant indicated that due to footwear problems and "local 
conditions" of his feet, he sustained bilateral 5th toe 
amputations and fusion of the 2nd, 3rd, and 4th toes at the 
proximal interphalangeal (PIP) joints.  Dr. W. noted that at 
present, the appellant had been recently diagnosed as an 
insulin-dependent diabetic which further necessitated urgent 
care of his feet.  According to Dr. W., upon physical 
examination, the appellant had thick, painful, tender 
calluses on the plantar surfaces of the 5th metatarsal heads 
which were related to his previous surgery.  There was no 
evidence of infection, but it was Dr. W.'s opinion that 
infection was imminent unless the appellant obtained proper 
foot care.  Dr. W. further stated that the appellant had 
hammer toes of the 2nd, 3rd, and 4th toes of both feet, and he 
also had modest hyperpronation, right greater than left.  It 
was Dr. W.'s opinion that the appellant's current condition 
was "in large part" due to his injuries and subsequent 
surgery while he was in the armed forces.  

In December 1996, the appellant underwent a VA examination.  
At that time, he gave a history of his bilateral foot 
condition, including his 1966 and 1968 surgeries.  The 
physical examination showed that his foot was held in the 
inverted position.  The appellant had full range of motion, 
but he had difficulty or resistance to full extension.  
Babinski response was elicited, and he had a spastic 
paralysis of the right lower extremity.  The appellant had 
bilateral hammer toes at the 5th toes on both sides.  In 
addition, x-rays were taken of his feet.  X-rays of the 
appellant's left foot were interpreted as showing a small 
vessel calcification compatible with diabetes.  There had 
been the surgical removal of the head of the 5th metatarsal 
and the distal phalanges.  Hammer toe deformities were noted, 
particularly involving the 2nd through 3rd digits.  X-rays of 
the right foot were interpreted as showing a marked hallux 
valgus deformity with the surgical absence of the phalanges 
of the 5th digit.  Small vessel calcification compatible with 
diabetes was also noted.  Hammer toe deformities were present 
involving the 1st through 4th digits.  The diagnoses included 
the following: (1) status post bilateral surgical removal of 
the phalanges of the 5th digits, (2) small vessel 
calcification compatible with diabetes, and (3) bilateral 
hammer toe deformities only excluding the first digit of the 
left foot.  

In January 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that during basic training, he 
was given a pair of boots to wear which were too small.  
(T.1,2).  The appellant stated because of his boots, he 
gradually developed calluses and corns on his feet.  (T.2).  
He indicated that he received medical treatment for his foot 
problems, and that his corns were trimmed.  (Id.).  The 
appellant noted that he only sought medical treatment once 
during service because he was a "proud American soldier," 
and that he wanted to do his "job."  (Id.).  According to 
the appellant, following his discharge in August 1964, he 
continued to have foot problems, and he received medical 
treatment for his condition from a Dr. L in 1964 and in 1965.  
(T.2,3).  The appellant testified that ultimately, he 
underwent two surgeries and his little toes were amputated.  
(T.6).  

In February 1998, the RO sent a correspondence to Dr. L. from 
the McNary Clinic.  At that time, the RO requested that he 
send any available medical records which related to the 
appellant's treatment.  In February 1998, the McNary Clinic 
responded that Dr. L. had left the Clinic in 1968 and that 
there were no records available from that time.  


II.  Analysis

A.  New and Material Evidence

As previously stated, in an April 1989 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for calluses of the feet and hammer toes on the 
basis that his current bilateral foot disorder was not 
incurred in or aggravated by military service. The appellant 
was provided notice of this adverse decision and of his 
appellate rights, but an appeal was not initiated.  
38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a) (1999).  Therefore, the April 1989 
rating decision became final when the appellant did not file 
a notice of disagreement (NOD) within one year of the date of 
mailing of the notice of that unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 1999) 
(explaining the holding in Elkins v. West,  12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The Board has reviewed the evidence submitted since the April 
1989 rating action and has determined that at least a portion 
of the evidence is "new and material" according to the 
criteria in 38 C.F.R. § 3.156(a).  Specifically, the Board 
notes that the private medical statement from Dr. R.J.W., 
dated in July 1995, is "new" in that it was not of record 
at the time of the RO's denial in April 1989.  Moreover, the 
statement is so significant because it bears directly and 
substantially on the specific matter in the case at hand, 
which is whether the appellant's current bilateral foot 
condition is related to his period of service.  The Board 
notes that in the July 1995 statement, Dr. W. indicated that 
at present, the appellant had calluses on the plantar 
surfaces of the 5th metatarsal heads which were related to 
the appellant's previous surgery.  Dr. W. further stated that 
the appellant had hammer toes of the 2nd, 3rd, and 4th toes of 
both feet, and he also had modest hyperpronation, right 
greater than left.  In addition, it was Dr. W.'s opinion that 
the appellant's current condition was "in large part" due 
to his injuries and subsequent surgery while in the armed 
forces.  Accordingly, the Board concludes that the July 1995 
private medical statement from Dr. W. is "new and material" 
evidence because it contains competent medical evidence which 
supports the appellant's contention that his currently 
diagnosed bilateral foot condition is related to his period 
of active service.  Thus, in light of the foregoing, it is 
the Board's determination that the appellant has submitted 
"new and material" evidence to reopen his claim for 
entitlement to service connection for a bilateral foot 
condition.  


B.  Well Grounded Claim 

As stated above, a review of the record reflects that the 
appellant has a current diagnosis of a bilateral foot 
condition.  In Dr. W.'s July 1995 statement, Dr. W. noted 
that the appellant had calluses and hammer toes of the 2nd, 
3rd, and 4th toes of both feet.  In addition, in the 
appellant's December 1996 VA examination, the examining 
physician noted that the appellant had bilateral hammer toes 
at the 5th toes on both sides.  Moreover, the Board further 
observes that in Dr. W.'s July 1995 statement, Dr. W. 
indicated that in his opinion, the appellant's current 
condition was "in large part" due to his injuries and 
subsequent surgery while in the armed forces.

The Board observes that, in light of the above, the appellant 
has presented evidence of a current disability, which is a 
bilateral foot condition, and a medically based opinion 
suggesting that there is a nexus, or link, between the 
appellant's current bilateral foot condition and his period 
of active service, including his treatment for calluses 
during service.  Therefore, since there is evidence 
sufficient to lend plausible support to the claim, the Board 
is of the opinion that the appellant's claim of service 
connection for a bilateral foot condition is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  See Gaines v. Brown, 11 Vet. App. 353, 357 
(1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997)); and Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral foot condition is 
reopened, and the appeal is allowed to that extent.  

The claim of entitlement to service connection for a 
bilateral foot disorder is well grounded.  


REMAND

As the appellant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  

In the instant case, in light of Dr. W.'s opinion suggesting 
that there is a nexus, or link, between the appellant's 
current bilateral foot condition and his period of active 
service, it is the Board's determination that a VA 
examination, as specified in greater detail below, should be 
performed.  The Board notes that the statutory duty to assist 
the appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  


Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a 
bilateral foot condition.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist 
to determine the nature, severity, and 
etiology of the appellant's bilateral 
foot condition.  All testing deemed 
necessary should be performed.  After 
reviewing the available medical records 
(to specifically include the service 
medical records and the July 1995 
statement prepared by Dr. W.), it is 
requested that the examiner render an 
opinion regarding whether it is at least 
as likely as not that the bilateral foot 
condition, to include status post 
surgical removal of the phalanges of the 
5th digits, and bilateral hammer toe 
deformities of 1st through 4th digits, is 
related to the appellant's period of 
active service, to specifically include 
the treatment for calluses noted during 
service?  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
bilateral foot condition. 

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







